Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 1 of 8
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 12, 2020
                                                                David J. Bradley, Clerk
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 2 of 8
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 3 of 8
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 4 of 8
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 5 of 8
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 6 of 8
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 7 of 8
Case 4:14-cv-02502 Document 142 Filed on 08/12/20 in TXSD Page 8 of 8
